Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 1 of 30 PageID #: 1




                                                                FILED
                                                              -$0(6-9,/7-5,
                                                                   CLERK
                                                                  6/9/21
                                                          U.S. DISTRICT COURT
                                                       WESTERN DISTRICT OF KENTUCKY




                                                    5:21-CV-72-BJB
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 2 of 30 PageID #: 2
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 3 of 30 PageID #: 3
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 4 of 30 PageID #: 4
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 5 of 30 PageID #: 5
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 6 of 30 PageID #: 6
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 7 of 30 PageID #: 7
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 8 of 30 PageID #: 8
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 9 of 30 PageID #: 9
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 10 of 30 PageID #: 10
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 11 of 30 PageID #: 11
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 12 of 30 PageID #: 12
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 13 of 30 PageID #: 13
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 14 of 30 PageID #: 14
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 15 of 30 PageID #: 15
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 16 of 30 PageID #: 16
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 17 of 30 PageID #: 17
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 18 of 30 PageID #: 18
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 19 of 30 PageID #: 19
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 20 of 30 PageID #: 20
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 21 of 30 PageID #: 21
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 22 of 30 PageID #: 22
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 23 of 30 PageID #: 23
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 24 of 30 PageID #: 24
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 25 of 30 PageID #: 25
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 26 of 30 PageID #: 26
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 27 of 30 PageID #: 27
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 28 of 30 PageID #: 28
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 29 of 30 PageID #: 29
Case 5:21-cv-00072-BJB-LLK Document 1 Filed 06/09/21 Page 30 of 30 PageID #: 30
